Deemer, J.
(dissenting).— I am constrained to dissent from the second division of the majority opinion. What is a name but a word used to designate a particular person or thing ? Indeed a man’s name is the designation by which he is distinctly known in a community (Laflin & Rand Co. v. Steytler, 146 Pa. 434 (23 Atl. 215, 14 L. R. A. 690), and as a general rale his middle name or initial is unimportant. Primarily then we identify a person by his name and not by any physical description. From this follows the *718general rule that identity of name is prima facie evidence of identity of person. See cases cited in 15 Am. & Eng. Enc.. Law. (2d Ed.) p. 918. We have applied this rule in all manner of cases. State v. Loser (Iowa), 104 N. W. 337; State v. Prins., 113 Iowa, 74, 75; Gilman v. Sheets, 78 Iowa, 502. See also, State v. McGuire, 87 Mo. 642; Kimball v. Davis, 19 Wend. (N. Y.) 442; Campbell v. Wallace, 46 Mich. 320 (9 N. W. 432); Hatcher v. Rochelean, 17 N. Y. 87; State v. Kelsoe, 76 Mo. 505 (Id., 11 Mo. App. 91); Flournoy v. Warden, 17 Mo. 435; Cuddy v. Brown, 78 Ill. 415; Aultman Miller & Co. v. Timm, 93 Ind. 158; Bayha v. Mumford, 58 Kan. 445 (49 Pac. 601); Green v. Heritage (N. J. Sup.), 43 Atl. 698. It is true that some cases seem to hold with the majority. See Com. v. Briggs (Mass.) 5 Pick. 429; Com. v. Norcross, 9 Mass. 492, and Bogue v. Bigelow, 29 Vt. 179. But it should be remembered that the Massachusetts court is out of harmony with the current of authority on this question of names. In State v. Robinson, 39 Me. 150, which was very like the instant one, the question of identity was left to the jury, as I think it should have been in this case. See also State v. Lashus, 72 Me. 504 (11 Atl. 180). It should be remembered in this connection that John Smith was, prior to this trial, convicted in the same county, and in the same court as the one in which he was being tried upon the present indictment. The indictment was sufficient to bring it within the provisions of chapter 109, Acts 27th General Assembly, in that it alleges the prior judgments of conviction of the defendant Smith. I should hardly know how to charge him with having theretofore been convicted except to state that a judgment had been rendered against him, (Smith). Surely the State was not required to describe his physical characteristics and those things which differentiated him from other human beings. His name was his lawful designation and sufficient for all purposes of criminal pleading. I think there was enough to take the case to a jury on this proposition.